EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Conte on 14 April 2021. 
The application has been amended as follows: 
Cancelled claims 2-6. 

Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of elements, as claimed. In particular, the prior art of record fails to disclose a suturing system having a substrate reinforcing element having a pair of leaves within a substrate capture chamber. 
Sakamoto’153 teaches a single substrate reinforcing element 17 but fails to fails to disclose a pair of substrate reinforcing elements, as recited in claim 1. Sakamoto’153’s substrate reinforcing element is positioned in the recess, and is not secured within the substrate capture chamber, as recited in claim 1. 
Hart’800 teaches a pair of substrate reinforcing elements (332, 336) in Figure 73  but fails to disclose they are disposed within a substrate capture chamber, as recited in claim 1.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

Lindsey Bachman


/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        19 April 20212

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771